NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         November 13, 2014

      Hon. Joel Vale Jr.                           Hon. Noe Robles
      818 W. Pecan Blvd.                           Law Office of Noe Robles
      McAllen, TX 78501                            23331 N. Tamm Lane
      * DELIVERED VIA E-MAIL *                     Brownsville, TX 78552
                                                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00536-CV
      Tr.Ct.No. 2012-DCL-7930-I
      Style:    Joey Eddeek d/b/a Joe's Quick Stop #2 v. Wright Fuel Distributors, LLC


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 445th District Court (DELIVERED VIA E-MAIL)
           Hon. Aurora De La Garza, Cameron County District Clerk (DELIVERED VIA E-
           MAIL)
           Hon. Charles C. Murray (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
            (DELIVERED VIA E-MAIL)